United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50082
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE JORGE CASTILLO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-99-CR-256-1-JN
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Jorge Castillo, federal prisoner # 04019-180, appeals

the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion

for reduction of his sentence for conspiracy to possess with

intent to distribute cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 846.   Castillo argues that he is entitled to a

sentence reduction under Amendment 640 to U.S.S.G. § 2D1.1(a)(3)

(Nov. 2002).   Amendments may be applied retroactively upon a

motion under 18 U.S.C. § 3582(c)(2) only if they are specifically

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50082
                                  -2-

set forth in U.S.S.G. § 1B1.10(c).     U.S.S.G. § 1B1.10(a), p.s.

(Nov. 2002).     As Amendment 640 is not listed in U.S.S.G.

§ 1B1.10(c), it may not be applied retroactively.     See United

States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996).     The district

court did not abuse its discretion in denying Castillo’s motion

under 18 U.S.C. § 3582(c)(2).

     AFFIRMED.